F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit

                                                                         FEB 16 2000
                   UNITED STATES COURT OF APPEALS

                         FOR THE TENTH CIRCUIT                      PATRICK FISHER
                                                                             Clerk


    PHILLIP MARTIN,

             Plaintiff-Appellant,

    v.                                                 No. 99-6171
                                                (D.C. No. CIV-97-1728-A)
    CAPITAL SERVICES; CAPITAL                          (W.D. Okla.)
    CORRECTIONAL RESOURCES
    INC.; JIM BREWER; LARRY
    FIELDS; VINCENT KNIGHT;
    TOM BRENNAN; DOYLE COSLIN;
    CARL WHITE; JIM H. GANT;
    T.R. DECORDOVA; R. O’PRY;
    BILLY KENT; R. WALKER;
    J. LEDET; C. JONES; JOHN
    KINDON; JOHN PLESS; CURTIS
    FOUNTAIN; TOM C. MARTIN,
    Warden; DUANE BERG; MIKE
    HAIDER; TREBBLE; HICKS,
    Food Supervisor; MARY CURTIS,

             Defendants-Appellees.


                          ORDER AND JUDGMENT            *




Before BALDOCK , HENRY , and MURPHY , Circuit Judges.



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Plaintiff-appellant filed this suit pursuant to 28 U.S.C. § 1983, alleging

various violations of his constitutional rights as a result of prison conditions and

alleged acts of defendants. Defendants filed motions to dismiss or for summary

judgment. The magistrate judge recommended that these motions be granted

after thoroughly analyzing the allegations of fact and applicable law. After

reviewing appellant’s objections, the district court adopted the magistrate judge’s

recommendation and granted defendants’ motions.

      On appeal, appellant restates the arguments presented below, contending

that 1) defendants have breached their contracts with each other regarding the

housing of Oklahoma inmates, 2) prison conditions and standards and acts of the

defendants, including his transfer to a private prison facility in Texas, violated

his constitutional rights, including due process and equal protection, 3) he was

wrongly deprived of earned credits against his sentence, and 4) defendants

violated his religious rights and his access to the courts. He also presents




                                          -2-
arguments not considered by the district court, such as his contention that this

case should be handled under Multidistrict Litigation.

       We review appellant’s contentions de novo, applying the same standards

as the district court in the first instance.   See Anderson v. Coors Brewing Co.   ,

181 F.3d 1171, 1175 (10th Cir. 1999). To the extent that appellant presents new

arguments and contentions on appeal, we do not consider them here.         See Walker

v. Mather (In re Walker) , 959 F.2d 894, 896 (10th Cir. 1992). After considering

the balance of appellant’s arguments and the applicable law, we are convinced

that the district court correctly decided this case. Therefore, for substantially

the same reasons set forth in the magistrate judge’s thorough Findings and

Recommendation dated January 25, 1999, the judgment of the United States

District Court for the Western District of Oklahoma is AFFIRMED. Appellant’s

motions for consolidation and a temporary restraining order, for appointment of

counsel, and for prohibition and mandamus are DENIED. The mandate shall

issue forthwith.



                                                         Entered for the Court



                                                         Bobby R. Baldock
                                                         Circuit Judge



                                               -3-